EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
1. A biomimetic mobile legged robot, comprising: 
a body formed to extend in one direction and having a piezoelectric element; and 
a leg connected to intersect the body and having a piezoelectric element, 
wherein a power is supplied to the body and the leg, respectively, and the piezoelectric elements of the body and the leg are operated with the supplied power to cause a full body motion so that the [[legged robot]] biomimetic mobile legged robot moves.
2. The [[legged robot]] biomimetic mobile legged robot according to claim 1, wherein the piezoelectric elements of the body and the leg are PVDF films.
3. The [[legged robot]] biomimetic mobile legged robot according to claim 1, wherein the body has a flat shape, and the leg has a curved shape.
4. The [[legged robot]] biomimetic mobile legged robot according to claim 1, wherein the leg includes: a front leg disposed at a relatively front position along a moving direction of the [[legged robot]] biomimetic mobile legged robot, and a hind leg disposed at a relatively rear position along the moving direction of the [[legged robot]] biomimetic mobile legged robot, wherein the front leg and the hind leg have different polarities.
5. The [[legged robot]] biomimetic mobile legged robot according to claim 4, wherein the body includes: a first portion provided to an upper portion of the body; a second portion attached 
Claim 6 is cancelled.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3 September 2020 and 12 December 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a biomimetic mobile legged robot, comprising, inter alia, a power is supplied to the body and the leg, respectively, and the piezoelectric elements of the body and the leg are operated with the supplied power to cause a full body motion so that the biomimetic mobile legged robot moves.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Donelan et al. (U.S. Pre-Grant Publication No. 20080277943) discloses methods and apparatus for harvesting energy from motion of one or more joints. Energy harvesters comprise: a generator for converting mechanical energy into corresponding electrical energy; one or more sensors for sensing one or more corresponding characteristics associated with motion of the one or more joints; and control circuitry connected to receive the one or more sensed characteristics and configured to assess, based at least in part on the one or more sensed characteristics, whether motion of the one or more joints is associated with mutualistic conditions or non-mutualistic conditions. If conditions are determined to be mutualistic, energy harvesting is engaged. If conditions are determined to be non-mutualistic, energy harvesting is disengaged.
Polygerinos et al. (U.S. Pre-Grant Publication No. 20190314980) discloses a soft poly-limb system, comprising a first actuator segment, a second actuator segment, and a third actuator segment forming the soft poly-limb. Each of the first actuator segment, the second actuator segment, and the third actuator segment may comprise a plurality of ring reinforced actuators. The soft poly-limb system may further comprise a control system whereby a user may control the soft poly-limb. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






01 January 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837